Exhibit This Investor Rights Agreement (as it may be amended from time to time, this "Agreement"), dated as of July 27, 2009, is entered into by and among Empire Resorts, Inc., a Delaware corporation (the "Company") and the persons who execute this Agreement as Warrantholders (the "Warrantholders") Capitalized terms used herein without definition are defined in Section 1.1. W I T N E S S E T H Whereas: (A) On or prior to the date hereof, the Warrantholders received certain warrants (the “Warrants”) exercisable to purchase shares of the Company's common stock, par value $0.01 per share ("Company Common Stock"); and (B) The Company has agreed to provide the Warrantholders with the registration and other rights specified in this Agreement with respect to any shares of Company Common Stock held by a Warrantholder or any other Holder, on the terms and subject to the conditions set forth herein. Now, Therefore, in consideration of the mutual promises and covenants set forth below and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: ARTICLE 1 DEFINITIONS Section 1.1Definitions Capitalized terms used in this Agreement and not otherwise defined herein shall have the meanings set forth below: "Adverse Effect" has the meaning set forth in Section 2.1(e). "Advice" has the meaning set forth in Section 2.6. "Affiliate" of a Person means a Person that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the first Person. "Control" (including the terms "controlled by" and "under common control with") means the possession, directly or indirectly, of the power to direct or cause the direction of the management policies of a person, whether through the ownership of voting securities, by contract or credit arrangement, as trustee or executor, or otherwise. "Agreement" has the meaning set forth in the introductory paragraph of this Agreement. "Board" means the board of directors, or similar governing body, of the Company. "Business Day" means a day other than a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required to close. "Company" has the meaning set forth in the introductory paragraph of this Agreement and will include any successors pursuant to Section 2.12 or 6.2. "Company Common Stock" has the meaning set forth in the recitals to this Agreement and shall include any securities issued or issuable with respect to the shares of Company Common Stock by way of a stock dividend or a stock split or in connection with a combination of shares, recapitalization, merger, consolidation or other reorganization. "Convertible Securities" means any evidence of indebtedness, options, warrants, shares of stock or other securities directly or indirectly convertible into or exchangeable (directly or indirectly, with or without payment of additional consideration) for, or exercisable to purchase, Company Common Stock. "Covered Persons" has the meaning set forth in Section 2.8(a). "Demand Registration" has the meaning set forth in Section 2.1(a)(i). "Demand Request" has the meaning set forth in Section 2.1(a)(i). "Demanding Shareholders" has the meaning set forth in Section 2.1(a)(i). "Exchange Act" means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated by the SEC thereunder. "Excluded Registration" means a registration under the Securities Act of (i) securities to be offered to directors, members of management, employees, consultants, agents or representatives of the Company or any of its subsidiaries, (ii) securities on Form S-8 or any similar successor form or (iii) securities to effect the acquisition of, or combination with, another Person registered on Form S-4 or any similar successor form. "Governmental Authority" means any international, supranational or national government, any state, provincial, local or other political subdivision thereof, any entity, authority or body exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government, including any government authority, agency, department, board, commission or instrumentality of the United States or a foreign nation or jurisdiction, any State of the United States or any political subdivision of any thereof, any court, tribunal or arbitrator, or any self-regulatory organization. "Holder" means (i) each of the Warrantholders and (ii) any other Person (A) who is the transferee, directly or indirectly, of Registrable Shares from an Warrantholder and (B) who shall have become a party to this Agreement in accordance with Section 2.9. "Inspectors" has the meaning set forth in Section 2.5(m). 2 "Material Disclosure Event" means, as of any date of determination, any pending or imminent event relating to the Company or any of its subsidiaries that the Board reasonably determines in good faith, after consultation with outside counsel to the Company, (i) would require disclosure of material, non-public information relating to such event in any registration statement or related prospectus including Registrable Shares (including documents incorporated by reference therein) so that such registration statement would not be materially misleading, (ii) would not otherwise be required to be publicly disclosed by the Company at that time in a periodic report to be filed with or furnished to the SEC under the Exchange Act but for the filing of such registration statement or related prospectus and (iii) if publicly disclosed at the time of such event, could reasonably be expected to have a material adverse effect on the business, financial condition, prospects or results of operations of the Company and its subsidiaries or would materially adversely affect a pending or proposed material acquisition, merger, recapitalization, consolidation, reorganization, financing or similar transaction, or negotiations with respect thereto. "NASD" has the meaning set forth in Section 2.5(o). "Notice" has the meaning set forth in Section 6.8(a). "Own"means beneficially own, as defined under Rule 13d-3 of the SEC, as the same may be amended from time to time, and any successor or similar rule or regulation hereafter adopted by the SEC. "Party" means any party to this Agreement. "Person" or "person" means any natural person, firm, limited liability company, general or limited partnership, association, corporation, company, joint venture, trust, Governmental Authority or other entity. "Piggyback Registration" has the meaning set forth in Section 2.2(a). "Records" has the meaning set forth in Section 2.5(m). "register," "registered" and "registration" refer to a registration effected by preparing and filing a registration statement in compliance with the Securities Act, and the declaration or ordering of the effectiveness of such registration statement. "Registrable Shares" means (i) any and all shares of Company Common Stock owned by the Holders, whether owned on the date hereof or acquired hereafter, including shares of Company Common Stock issued upon exercise of any warrants, options or other securities convertible into or exchangeable for shares of Company Common Stock, and (ii) any and all shares of Common Stock issued or issuable with respect to the Registrable Shares by way of stock dividend or a stock split or in connection with any combination of shares, recapitalization, merger, consolidation or other reorganization; provided that Registrable Shares shall cease to be Registrable Shares as set forth in Section 3 "Requesting Holders" shall mean any Holder or Holders requesting to have its or their Registrable Shares included in any Demand Registration or Shelf Registration. "Required Filing Date" has the meaning set forth in Section 2.1(a)(ii). "Requisite Percentage" means at least (i) thirty percent (30%) of the Registrable Shares at the time outstanding in the case of the initial request under Section 2.1(a) or (ii) twenty five percent (25%) of the Registrable Shares at the time outstanding in the case of any other request under Section 2.1(a). "Rule 144" means Rule 144 promulgated under the Securities Act, as the same may be amended from time to time, and any successor or similar rule or regulation hereafter adopted by the SEC. "SEC" means the Securities and Exchange Commission or any other federal agency at the time administering the Securities Act. "Securities Act" means the Securities Act of 1933, as amended, and the rules and regulations promulgated by the SEC thereunder. "Shelf Registration" has the meaning set forth in Section 2.1(b). "Subsidiaries" means each corporation or other Person in which a Person (i) owns or controls, directly or indirectly, capital stock or other equity interests representing at least fifty percent (50%) of the outstanding voting stock or other equity interests or (ii) has the right to appoint or remove a majority of its board of directors or equivalent managing body. "Suspension Notice" has the meaning set forth in Section 2.6. "Suspension Period" has the meaning set forth in Section 2.6. "Warrant Shares" means all Company Common Stock issuable upon exercise of the Warrants. "Warrantholders" has the meaning set forth in the introductory paragraph to this Agreement. Section 1.2Headings Headings shall be ignored in construing this Agreement. Section 1.3Singular, plural, gender References to one gender include all genders and references to the singular include the plural and vice versa. Section 1.4References to persons and companies References to: (a) a person include any company, partnership or unincorporated association (whether or not having separate legal personality); and 4 (b) a company shall include any company, corporation, limited liability company or any body corporate, wherever incorporated. Section 1.5Schedules References to this Agreement shall include any Schedules and Recitals to it and references to Sections and Schedules are to Sections of, Exhibits to and Schedules to, this Agreement. Section 1.6Information References to books, records or other information mean books, records or other information in any form including paper, electronically stored data, magnetic media, film and microfilm. Section 1.7Interpretation Whenever the words "include," "includes" or "including" are used in this Agreement, they shall be deemed to be followed by the words "without limitation."This Agreement shall be construed as if it is drafted by all the parties hereto and no presumption or burden of proof will arise favoring or disfavoring any party by virtue of authorship of any of the provisions of this Agreement if an ambiguity or question of intent or interpretation arises. ARTICLE 2 REGISTRATION RIGHTS Section 2.1Demand Registration (a) Request for Registration (i) The Warrantholders owning the Requisite Percentage of Registrable Shares shall have the right, at any time or from time to time, to require the Company to file a registration statement on Form S-1, S-2, S-3 or S-4 or any similar or successor to such forms under the Securities Act or any other appropriate form under the Securities Act or the Exchange Act for a public offering of all or part of its or their Registrable Shares (a "Demand Registration"), by delivering to the Company written notice stating that such right is being exercised, naming, if applicable, the Warrantholders whose Registrable Shares are to be included in such registration (collectively, the "Demanding Shareholders"), specifying the aggregate number of each such Demanding Shareholder's Registrable Shares to be included in such registration and, subject to Section 2.1(c) hereof, describing the intended method of distribution thereof (a "Demand Request"). 5 (ii) Subject to Section 2.1(f), the Company shall file the registration statement in respect of a Demand Registration as soon as practicable and, in any event, within 60 days after receiving a Demand Request (the "Required Filing Date") and shall use its best efforts to cause the same to be declared effective by the SEC as promptly as practicable after such filing; provided that: (A) the Company shall not be obligated to effect a Demand Registration pursuant to this Section 2.1(a) within 180 days after the effective date of a previous Demand Registration, other than a Shelf Registration or an Excluded Registration; (B) the Company shall not be obligated to effect a Demand Registration pursuant to this Section 2.1(a) unless the Demand Request is for a number of Registrable Shares with a market value that is equal to at least $100,000 as of the date of such Demand Request; and (C) the Company shall not be obligated to effect more than two Demand Registrations pursuant to this Section 2.1(a). (b) Shelf Registration With respect to any Demand Registration, the Requesting Holders may request the Company to effect a registration of the Company Common Stock (i) in a continuous offering pursuant to Rule 415 under the Securities Act (or any successor rule) (a "Shelf Registration"). (c) Selection of Underwriters At the request of the Holders of a majority of the Registrable Shares to be registered in any Demand Registration, the offering of Registrable Shares pursuant to such Demand Registration, including pursuant to a Shelf Registration, shall be in the form of a "firm commitment" underwritten offering.The Holders of a majority of the Registrable Shares to be so registered shall select (i) the investment banking firm or firms to manage the underwritten offering and (ii) counsel to the Requesting Holders, provided that, in the case of clause (i), such selection shall be subject to the consent of the Company, which consent shall not be unreasonably withheld or delayed.No Holder may participate in any registration pursuant to Section 2.1(a) unless such Holder (x) agrees to sell such Holder's Registrable Shares on the basis provided in any underwriting or other arrangements described above and (y) completes and executes all questionnaires, powers of attorney, indemnities, underwriting agreements and other documents reasonably required under the terms of such underwriting or other arrangements; provided that no such Holder shall be required to make any representations or warranties in connection with any such registration other than representations and warranties as to (i) such Holder's ownership of his, her or its Registrable Shares to be transferred free and clear of all liens, claims, and encumbrances created by such Holder, (ii) such Holder's power and authority to effect such transfer, and (iii) such matters pertaining to compliance with securities laws as may be reasonably requested; provided, further that any obligation of such Holder to indemnify any Person pursuant to any such underwriting or other arrangements shall be several, not joint and several, among such Holders selling Registrable Shares, and such liability shall be limited to the net amount received by such Holder from the sale of his, her or its Registrable Shares pursuant to such registration (which amounts shall include the amount of cash or the fair market value of any assets, including shares of Company Common Stock, received in exchange for the sale or exchange of such Registrable Shares or that are the subject of a distribution), and the relative liability of each such Holder shall be in proportion to such net amounts. 6 (d) Rights of Nonrequesting Holders Upon receipt of any Demand Request, the Company shall promptly (but in any event within ten business days) give written notice of such proposed Demand Registration to all other Holders, who shall have the right, exercisable by written notice to the Company within 20 days of their receipt of the Company's notice, to elect to include in such Demand Registration such portion of their Registrable Shares as they may request, so long as such Registrable Shares are proposed to be disposed of in accordance with the method or methods of disposition requested pursuant to Section 2.1(a)(i).All Holders requesting to have their Registrable Shares included in a Demand Registration in accordance with the preceding sentence shall be deemed to be "Requesting Holders" for purposes of this Section 2.1. (e) Priority on Demand Registrations No securities to be sold for the account of any Person (including the Company) other than a Requesting Holder shall be included in a Demand Registration unless the managing underwriters (or, in an offering that is not underwritten, a nationally recognized investment bank) shall advise the Company and the Requesting Holders in writing that the aggregate amount of such securities requested to be included in any offering pursuant to such Demand Registration is sufficiently large to have a adverse effect on the success of any such offering, based on market conditions or otherwise (an "Adverse Effect").Furthermore, if the managing underwriters (or such investment bank) shall advise the Company and the Requesting Holders that, even after exclusion of all securities of other Persons pursuant to the immediately preceding sentence, the amount of Registrable Shares proposed to be included in such Demand Registration by Requesting Holders is sufficiently large to cause an Adverse Effect, the Registrable Shares of the Requesting Holders to be included in such Demand Registration shall equal the number of shares which the Requesting Holders are so advised can be sold in such offering without an Adverse Effect and such shares shall be allocated pro rata among the Requesting Holders on the basis of the number of Registrable Shares requested to be included in such registration by each such Requesting Holder; provided that the Company shall not include any Registrable Shares of any executive officer or employee of the Company or any of its subsidiaries if the managing underwriters (or such investment bank) shall advise the Company and the Requesting Holders that the participation of any such Requesting Holder may have an Adverse Effect. 7 (f) Deferral of Filing The Company may defer the filing (but not the preparation) of a registration statement required by this Section 2.1 until after the Required Filing Date (i) for a period not to exceed 90 days, if, at the time the Company receives the Demand Request, there exists a Material Disclosure Event, or (ii) for a period not to exceed 180 days, if, prior to receiving the Demand Request, the Company had determined to effect a registered underwritten public offering of Company Common Stock, or securities convertible into or exchangeable for Company Common Stock, for the Company's account in connection with a material public financing transaction and the Company had taken substantial steps (including selecting a managing underwriter for such offering) and is proceeding with reasonable diligence to effect such offering.A deferral of the filing of a registration statement pursuant to this Section 2.1(f) shall be lifted, and the requested registration statement shall be filed forthwith, if, in the case of a deferral pursuant to clause (i) of the preceding sentence, the Material Disclosure Event is disclosed or terminated, or, in the case of a deferral pursuant to clause (ii) of the preceding sentence, the proposed registration for the Company's account is abandoned or the filing of a registration statement with respect to any such proposed registration is delayed by more than 180 days from the time of receipt of the applicable Demand Request.In order to defer the filing of a registration statement pursuant to this Section 2.1(f), the Company shall promptly (but in any event within ten days), upon determining to seek such deferral, deliver to each Requesting Holder a certificate signed by an executive officer of the Company stating that the Company is deferring such filing pursuant to this Section 2.1(f), a general statement of the reason for such deferral and an approximation of the anticipated delay.Within 20 days after receiving such certificate, the Holders of a majority of the Registrable Shares for which registration was previously requested may withdraw such Demand Request by giving notice to the Company; if withdrawn, the Demand Request shall be deemed not to have been made for all purposes of this Agreement.The Company may defer the filing of a particular registration statement pursuant to this Section 2.1(f) only twice in any consecutive 12-month period; provided that any deferral pursuant to clause (i) of the first sentence of this Section 2.1(f) shall be deemed to be a "Suspension Period" for purposes of Section 2.6 and shall be subject to the limitations on Suspension Periods set forth in Section 2.6. 8 (g) Withdrawal and Cancellation Any Requesting Holder may withdraw its Registrable Shares from a Demand Registration at any time and a majority in interest of the Requesting Holders shall have the right to cancel a proposed Demand Registration of Registrable Shares pursuant to this Section 2.1(g).Upon such cancellation, the Company shall cease all efforts to secure registration and such Demand Registration shall not be counted as a Demand Registration under this Agreement for any purpose. Section 2.2Piggyback Registrations (a) Right to Piggyback Each time the Company proposes to register any of its equity securities (other than pursuant to Section 2.1 or pursuant to an Excluded Registration) under the Securities Act for sale to the public (whether for the account of the Company or the account of any security holder of the Company) (a "Piggyback Registration"), the Company shall give prompt written notice to each Holder of Registrable Shares not less than 20 days prior to the anticipated filing date of the Company's registration statement.Such notice shall offer each such Holder the opportunity to include any or all of its Registrable Shares in such registration statement, subject to the limitations contained in Section 2.2(b) hereof.Each Holder who desires to have its Registrable Shares included in such registration statement shall so advise the Company in writing (stating the number of shares desired to be registered) within ten days after the receipt of such notice from the Company.Any Holder shall have the right to withdraw such Holder's request for inclusion of such Holder's Registrable Shares in any registration statement pursuant to this Section 2.2(a) by giving written notice to the Company of such withdrawal.Subject to Section 2.2(b) below, the Company shall include in such registration statement all such Registrable Shares so requested to be included therein; provided that the Company may at any time withdraw or cease proceeding with any such registration if it shall at the same time withdraw or cease proceeding with the registration of all other equity securities originally proposed to be registered. (b) Priority on Piggyback Registrations (i) If a Piggyback Registration is an underwritten offering and was initiated by the Company, and if the managing underwriters advise the Company that the inclusion of Registrable Shares requested to be included in the registration statement would cause an Adverse Effect, then the Company shall be required to include in such registration statement, to the extent of the amount of securities that the managing underwriters advise may be sold without causing such Adverse Effect, (i) first, the securities the Company proposes to sell; (ii) second, the Registrable Shares requested to be included in such registration by any Holder thereof, pro rata among such Holders on the basis of the number of Registrable Shares owned by each such Holder; and (iii) third, any other securities requested to be included in such registration; provided that the Company shall not include any Registrable Shares of any executive officer or employee of the Company or any of its subsidiaries if such managing underwriters advise the Company and the Requesting Holders that the participation of any such individual may have an Adverse Effect.If, as a result of the provisions of this Section 2.2(b)(i), any Holder shall not be entitled to include all Registrable Shares in a registration that such Holder has requested to be so included, such Holder may withdraw such Holder's request to include Registrable Shares in such registration statement. 9 (ii) If a Piggyback Registration is an underwritten offering and was initiated by a security holder of the Company, and if the managing underwriters advise the Company that the inclusion of Registrable Shares requested to be included in the registration statement would cause an Adverse Effect, the Company shall include in such registration statement, to the extent of the amount of securities that the managing underwriters advise may be sold without causing such Adverse Effect, (i) first, the securities requested to be included therein by the security holders requesting such registration, pro rata among such holders on the basis of the number of securities owned by each such holder, (ii) second, the Registrable Shares requested to be included in such registration by any Holder thereof, pro rata among the Holders on the basis of the number of Registrable Shares owned by each such Holder; and (iii) third, any other securities requested to be included in such registration (including securities to be sold for the account of the Company); provided that the Company shall not include any Registrable Shares of any executive officer or employee of the Company or any of its subsidiaries if such managing underwriters advise the Company and the Requesting Holders that the participation of any such individual may have an Adverse Effect.If, as a result of the provisions of this Section 2.2(b)(ii), any Holder shall not be entitled to include all Registrable Shares in a registration that such Holder has requested to be so included, such Holder may withdraw such Holder's request to include Registrable Shares in such registration statement. (iii) No Holder may participate in any registration statement in respect of a Piggyback Registration hereunder unless such Holder (x) agrees to sell such Holder's Registrable Shares on the basis provided in any underwriting arrangements approved by the Company and (y) completes and executes all questionnaires, powers of attorney, indemnities, underwriting agreements and other documents, each in customary form, reasonably required under the terms of such underwriting arrangements; provided that no such Holder shall be required to make any representations or warranties in connection with any such registration other than representations and warranties as to (i) such Holder's ownership of his, her or its Registrable Shares to be sold or transferred free and clear of all liens, claims, and encumbrances, (ii) such Holder's power and authority to effect such transfer, and (iii) such matters pertaining to compliance with securities laws as may be reasonably requested; provided, further that the obligation of such Holder to indemnify pursuant to any such underwriting arrangements shall be several, not joint and several, among such Holders selling Registrable Shares, and the liability of each such Holder shall be in proportion to, and provided, further that such liability shall be limited to the net amount received by such Holder from the sale of his, her or its Registrable Shares pursuant to such registration. 10 (c) Selection of Underwriters and Counsel If any Piggyback Registration is an underwritten offering initiated by the Company or a security holder of the Company, such initiating Person shall select an investment banking firm or firms to manage the offering, subject to the consent of the Holders of a majority of the Registrable Shares, if any, included in such Piggyback Registration, which consent shall not be unreasonably withheld or delayed.The Holders of a majority of the Registrable Shares included in any Piggyback Registration shall have the right to select one counsel for the Requesting Holders. (d) Effect on Demand Registrations No registration of the Registrable Shares effected under this Section 2.2 shall relieve the Company of its obligation to effect a registration of Registrable Shares pursuant to Section 2.1. Section
